ALLREAD, J.
Swisher’s counsel proceeded first upon the theory that it was proper to show the damages to the property burned. The court ruled that the testimony upon the phase of the plaintiff’s claim of injury to the real estate should be shown by showing the value of the entire tract immediately before the fire and then showing the value thereafter. The plaintiff thereupon proceeded to re-offer his evidence upon that theory. The evidence as to the fire was therefore before the court and jury both ways: first, by the establishment of the damages by showing immediately and directly the amount of such damages; and secondly, by proving it in the way contended for by counsel for the plaintiff in error. The jury found by answering special interrogatory, among other things that:
"Q. 7. If you find for the plaintiff and assess any damage to the plaintiff, state what the fair market value of the entire farm was immediately before the fire.
“A. Thirty thousand dollars.
“Q. 8. If you find for the plaintiff and assess any damages to the plaintiff, state the fair market value of the entire farm immediately after the fire?
“A. Twenty-nine thousand two hundred and fifty dollars.”
The general verdict and the special findings are therefore reconcilable upon the theory that he jury based its general verdict upon the findings of number 7 and number 8 and did not go beyond the damages to the real estate. Whatever error may have occurred as to other items of damages are non-prejudicial.
The court has reached the conclusion that there is no error of the court either in the admission of evidence or in the charge of the court prejudicial to the plaintiff in error in respect to the damages as to the real estate.
The judgment must therefore be affirmed.
HORNBECK and KUNKLE, JJ, concur.